 


117 HR 4312 IH: No Frivolous Application for Short-Barreled Shotguns Act
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 4312 
IN THE HOUSE OF REPRESENTATIVES 
 
July 1, 2021 
Mr. Duncan (for himself, Mr. Norman, Mr. Mooney, Mr. Gaetz, Mr. Budd, Mr. Aderholt, Mr. Timmons, Mr. Gibbs, Mr. Tiffany, Mr. Reschenthaler, Mr. DesJarlais, Mr. Keller, Mr. Weber of Texas, Mr. Harris, Mr. Roy, Mr. Walberg, Mr. Rosendale, Mr. Good of Virginia, Mr. Moore of Alabama, Mr. LaMalfa, Mrs. Boebert, Mr. Hice of Georgia, Mr. Van Drew, Mr. Gooden of Texas, Mr. Hern, Mr. Bilirakis, Ms. Stefanik, Mr. Crawford, Mr. Mullin, Mr. Cawthorn, Mr. Smith of Missouri, Mr. Babin, Mr. C. Scott Franklin of Florida, Mr. Bishop of North Carolina, Mr. Davidson, Mr. Mann, Mr. Kelly of Pennsylvania, Mr. Guest, Mr. Williams of Texas, and Mr. Feenstra) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Internal Revenue Code of 1986 to remove short-barreled shotguns from the definition of firearms for purposes of the National Firearms Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the No Frivolous Application for Short-Barreled Shotguns Act or as the NFA SBS Act. 2.Short-barreled shotguns (a)In generalSection 5845(a) of the Internal Revenue Code of 1986 is amended— 
(1)by striking (1) a shotgun having a barrel or barrels of less than 18 inches in length; (2) a weapon made from a shotgun if such weapon as modified has an overall length of less than 26 inches or a barrel or barrels of less than 18 inches in length; (3) and inserting (1), and (2)by redesignating paragraphs (4) through (8) as paragraphs (2) through (6), respectively. 
(b)Shotguns not treated as destructive devicesSection 5485(f) of such Code is amended by striking except a shotgun or shotgun shell which the Secretary finds is generally recognized as particularly suitable for sporting purposes and inserting except shotgun shells and any weapon that is designed to shoot shotgun shells.  (c)Effective dateThe amendment made by this section shall apply to calendar quarters beginning more than 90 days after the date of the enactment of this Act. 
3.Elimination of disparate treatment of short-barreled shotguns used for lawful purposesSection 922 of title 18, United States Code, is amended in each of subsections (a)(4) and (b)(4) by striking short-barreled shotgun,. 4.Treatment of short-barreled shotguns determined by reference to National Firearms ActSection 5841 of the Internal Revenue Code of 1986 is amended by adding at the end the following: 
 
(f)Short-Barreled shotgun requirements determined by referenceIn the case of any short-barreled shotgun registration or licensing requirement under State or local law which is determined by reference to the National Firearms Act, any person who acquires or possesses such a shotgun in accordance with chapter 44 of title 18, United States Code, shall be treated as meeting any such registration or licensing requirement with respect to such shotgun.. 5.Preemption of certain State laws in relation to short-barreled shotgunsSection 927 of title 18, United States Code, is amended by adding at the end the following: Notwithstanding the preceding sentence, a law of a State or a political subdivision of a State that imposes a tax, other than a generally applicable sales or use tax, on making, transferring, using, possessing, or transporting a short-barreled shotgun in or affecting interstate or foreign commerce, or imposes a marking, recordkeeping or registration requirement with respect to such a shotgun, shall have no force or effect.. 
6.Destruction of records 
(a)In generalNot later than 365 days after the date of the enactment of this Act, the Attorney General shall destroy any registration of an applicable shotgun maintained in the National Firearms Registration and Transfer Record pursuant to section 5841 of the Internal Revenue Code of 1986, any application to transfer filed under section 5812 of the Internal Revenue Code of 1986 that identifies the transferee of an applicable shotgun, and any application filed under section 5822 of the Internal Revenue Code of 1986 that identifies the maker of an applicable shotgun. (b)Applicable shotgunFor purposes of this section, the term applicable shotgun means any shotgun— 
(1)described in paragraph (1) or (2) of section 5845(a) of the Internal Revenue Code of 1986 (as in effect on the day before the enactment of this Act), or (2)treated as destructive device under 5845(f) of such Code (as in effect on the day before the enactment of this Act) and not so treated under such section as in effect immediately after such date. 
 
